--------------------------------------------------------------------------------

CONVERTIBLE PROMISSORY NOTE

    EXECUTED BY:  Canyon Copper Corp. (the "Borrower")     IN FAVOUR OF:  Asset
Protection Fund Ltd. (the "Lender")     PRINCIPAL AMOUNT:  $250,000 (U.S.)    
DATE OF EXECUTION:  September 11, 2006     PLACE OF EXECUTION:  Vancouver, BC,
Canada

FOR VALUE RECEIVED the Borrower hereby promises to pay to or to the order of the
Lender on April 11, 2007, the principal sum of $250,000 (U.S.), together with
interest thereon at the rate of 8% per annum, both before and after maturity
from the date hereof.

The Lender may at its option, at any time prior to April 11, 2007, convert all
or any portion of the principal sum into that number of fully-paid and
non-assessable shares of common stock of the Borrower (the “Conversion Shares”)
as shall be equal to the principal sum at a conversion rate which shall be the
lesser of $0.30 U.S. per share or the closing price of the Borrower’s shares for
the business day preceding the date that the Borrower provides notice of
conversion hereunder. Upon exercise of the Lender’s conversion rights hereunder,
the Lender shall receive for no additional consideration one half of a share
purchase warrant (each a “Warrant”) for each Conversion Share issued by the
Borrower to the Lender. Each whole Warrant shall entitle the Lender to purchase
one additional share of the Borrower’s common stock for a period of one year
from the date of issuance, at a price of $0.40 per share.

The Borrower waives presentment, demand, notice, protest and notice of dishonour
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Promissory Note.

The Borrower agrees this Promissory Note may be negotiated, assigned,
discounted, or pledged by the Lender and in every case payment will be made to
the holder of this Promissory Note instead of the Lender upon notice being given
by the holder to the undersigned, and no holder of this Promissory Note will be
affected by the state of accounts between the undersigned and the Lender or by
any equities existing between the undersigned and the Lender and will be deemed
to be a holder in due course and for the value of the Promissory Note held by
him.

DATED at Vancouver, BC this 27th day of November, 2006.

CANYON COPPER CORP.
by its authorized signatory:

/s/ Anthony Harvey

--------------------------------------------------------------------------------